Case 2:15-cv-00828-DN-DAO Document 1065 Filed 01/15/21 PageID.28187 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


      UNITED STATES OF AMERICA,                                MEMORANDUM DECISION AND
                                                               ORDER DENYING [986] MOTION TO
                      Plaintiff,                               SET ASIDE JUDGMENT AGAINST
          v.                                                   DEFENDANTS

  RAPOWER-3, LLC; INTERNATIONAL                                Civil No. 2:15-cv-00828-DN
  AUTOMATED SYSTEMS, INC.; LTB1,
  LLC; R. GREGORY SHEPARD; NELDON                              District Judge David Nuffer
  JOHNSON; and ROGER FREEBORN,

                      Defendants.


          After the court denied as moot the motion to set aside the judgment against Defendants

  (“First Rule 60 Motion”) 1 filed by Nelson, Snuffer, Dahle and Poulsen (“NSDP”),2 Neldon

  Johnson, acting pro se, filed a second motion to set aside the judgment (“Second Rule 60

  Motion”). 3 The Second Rule 60 Motion is DENIED.

                                                  DISCUSSION

          The Second Rule 60 Motion raises two issues. The first – which Johnson labels “newly

  discovered evidence” and “fraud on the court” – concerns alleged government concessions and

  evidence about the IAS solar technology presented in a Tax Court proceeding, which Johnson

  views as irreconcilable with the government’s position and evidence presented in this case. As




  1
   Rule 60 Motion to Set Aside Judgment Against Defendants (Newly Discovered Evidence) (Fraud on the Court),
  docket no. 931, filed May 26, 2020.
  2
    Memorandum Decision and Order Denying [949] Notice and/or Motion to Withdraw As Counsel for Defendants
  and Denying As Moot [931] Motion to Set Aside Judgment, docket no. 976, filed July 28, 2020.
  3
    Rule 60 Motion to Set Aside Judgment against Defendants (Newly Discovered Evidence) (Fraud on the Court)
  (Change in Law), docket no. 986, filed August 3, 2020; United States’ Brief in Opposition to Neldon Johnson’s Rule
  60 Motion, docket no. 1044, filed December 21, 2020.
Case 2:15-cv-00828-DN-DAO Document 1065 Filed 01/15/21 PageID.28188 Page 2 of 3




  Plaintiff correctly observes, the court has already concluded that this argument is “without

  merit.”4 It is rejected here for the same reasons previously stated.

             The second issue raised is that this court “did not follow the requirements of” a recent

  Supreme Court decision, Liu v. SEC, 140 S. Ct. 1936 (2020). 5 Johnson argues that, under Liu,

  “[o]nly net profits, not gross receipts used in this case, are permitted as the measure of

  disgorgement,” and

             [t]he government failed to show any proof of net profits. The decision was based
             entirely on "deposits" into bank accounts and the government witnesses admitted
             there could be double-deposits or even triple-deposits counted in that gross
             number. The government has the burden of proving net profits and they offered
             no proof, therefore failed to meet their burden of proof and this case should be
             dismissed for failure of the government to prove the correct measure of damages.
             The requirements and limits on calculating disgorgement damages have been
             clarified by the US Supreme Court and make the calculation of damages in this
             case improper.6

             It is true that Liu held that “courts must deduct legitimate expenses before ordering

  disgorgement . . . .”7 However, as Plaintiff points out, Liu did not purport to impact the rule on

  which party bears the burden of proving legitimate expenses. This court required the government

  to provide “a reasonable approximation of [Defendants’] unjust enrichment” and placed the

  burden on Defendants of “showing that unjust enrichment is something less than the amount”

  shown by the government. 8 Johnson has not shown this rule to be incorrect or altered under Liu,

  nor has he identified the reasonable expenses that he says should have been subtracted. Under




  4
    Memorandum Decision and Order Denying [964] Motion for Rule 11 Sanctions, docket no. 1030, filed December
  7, 2020.
  5
      Second Rule 60 Motion at 2.
  6
      Id.
  7
      140 S. Ct. at 1950.
  8
      Docket Text Order, docket no. 359, filed March 29, 2018.



                                                                                                           2
Case 2:15-cv-00828-DN-DAO Document 1065 Filed 01/15/21 PageID.28189 Page 3 of 3




  these circumstances, the Tenth Circuit upheld the court’s denied a post-Liu petition for rehearing

  on the disgorgement award. 9 The Second Motion is denied for the same reasons.

                                                      ORDER

             For the foregoing reasons, IT IS HEREBY ORDERED that the Second Rule 60 Motion10

  is DENIED.

             Dated January 15, 2021.

                                                       BY THE COURT:

                                                       ____________________________
                                                       David Nuffer
                                                       United States District Judge




  9
      United States v. RaPower-3, LLC, Appellate Case No. 18-4150, Doc. No. 010110378272 (filed July 17, 2020).
  10
     Rule 60 Motion to Set Aside Judgment against Defendants (Newly Discovered Evidence) (Fraud on the Court)
  (Change in Law), docket no. 986, filed August 3, 2020.



                                                                                                                  3
